Citation Nr: 0309803	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a dental disorder, 
to include the loss of the left mandibular molar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 and 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a dental disorder, and denied 
entitlement to service connection for bilateral tinnitus.  

In July 2002, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a dental disorder.  In 
June 2002, the Board decided to undertake further development 
pursuant to 38 C.F.R. § 19.9(a)(2).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is probative, competent (medical) evidence linking 
bilateral tinnitus to exposure to noise during combat 
service.

3.  The veteran lost tooth #19 related to trauma sustained 
during service combat.




CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2002).

2.  The loss of tooth #19 was incurred by the veteran's 
combat service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 
38 C.F.R. § 4.149 (effective prior to June 8, 1999); 38 
C.F.R. § 3.381 (in effect as of June 8, 1999); 38 C.F.R. 
§§ 3.159, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The entrance dental examination indicated good alignment of 
the upper right supernumerary lateral incision presentation.  
In October 1952, the veteran was treated for postconcussion 
headaches related to being wounded in action.  On discharge 
examination, he was missing teeth 16, 17, and 19.  

In March 1995, the veteran sought VA medical treatment for a 
non-service-connected dental disorder, and subsequently filed 
a claim of service connection for the loss of teeth.  In a 
June 1995 statement, he explained that his teeth were 
loosened when he suffered a concussion in service.  

In August 1996, the RO denied eligibility for dental 
treatment as the evidence did not establish that the 
veteran's alleged dental disorder was incurred in or 
aggravated by service.  Appellate action was not initiated 
and the decision became final.


In February 1998, the veteran raised, inter alia, the claim 
of entitlement to service connection for a dental disorder as 
a result of an in-service concussion.  In his April 1998 
response to the RO's letter regarding the submission of new 
and material evidence, he described being struck in the head 
and losing consciousness while in combat.  He explained that 
the impact loosened the teeth in his left, lower jaw and a 
fellow serviceman "had to pull them."  In a letter to his 
congressman received in May 1998, the veteran described 
having problems with his teeth ever since having been wounded 
in Korea.

Treatment records obtained from the Durham VA Medical Center 
(VAMC) spanned July 1981 to June 1999.  The VA treatment 
records indicate that, in April 1995, the veteran complained 
of a loose front tooth.  The diagnosis provided was increased 
mobility (of the teeth) secondary to advanced periodontitis 
and, upon his request, teeth numbered 24 and 28 were 
extracted.  In August 1995 he again complained of a loose 
tooth.  A diagnosis of tooth mobility secondary to bone loss 
was provided, and the offending tooth, number 26, was 
extracted.

The VA treatment records indicate that, in July and August 
1998, the veteran was seen for complaints of hearing loss and 
tinnitus.  The history of a head injury in service was noted.  

In May 2000, an RO hearing was held before a local hearing 
officer.  The veteran testified that, following a combat 
injury in August 1952, he received medical treatment in the 
field, at an aid station.  Upon inquiry concerning his dental 
disorder, he testified that he had lost a tooth in the fall 
of 1952.  He explained that his tooth was not surgically 
extracted; his tooth was removed by a fellow serviceman.  He 
pointed to the lost tooth, a second or third left mandibular 
molar.  Regarding tinnitus, he stated that he noticed a 
ringing in his ears in connection with his concussion.  
Subsequent to service, his treatment was focused on the 
postconcussion headaches, not tinnitus.  He stated that he 
suffered from hearing loss, and had been given hearing aids.  

As per the Board's development memorandum of June 2002, the 
veteran was afforded VA examinations in November 2002, 
December 2002, and February 2003.  On the November 2002 
dental examination, the examiner determined that the service 
entrance examination showed three missing teeth.  The 
examiner found that the discharge examination showed teeth 17 
and 19 were missing, and tooth 16 was extracted.  The 
examiner commented that it is not possible to reconcile 
whether any other teeth were affected, and that there 
appeared to be some inconsistency in his dental examinations 
as to which teeth were missing.  However, the veteran pointed 
to tooth 19 when he related the story of the extraction 
following the head trauma.  The examiner opined that the 
veteran is eligible for replacement of #19 because it was 
lost due to trauma, and further found that the veteran lost 
the other teeth after he got out of service due to 
periodontitis.  The examiner concluded that there was no loss 
of function.  

In December 2002, the examiner diagnosed severe to profound 
sensorineural hearing loss, greater in the right ear versus 
the left ear.  The examiner also diagnosed tinnitus, and 
opined that it is at least as likely as not related to 
hearing loss that is likely due to an artillery explosion 
that occurred during service.  The examiner noted that the 
claims file was not available for review.  In February 2003, 
the examiner received and reviewed the claims folder.  The 
examiner opined that while the veteran experienced noise 
exposure as a civilian, it is at least as likely as not that 
at least a portion of the veteran's hearing loss and tinnitus 
is attributable to acoustic trauma in service related to a 
tank explosion.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2002).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(effective June 8, 1999).  

This regulation is substantially the same as 38 C.F.R. § 
4.149, which was in effect prior to June 8, 1999, and 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I); veterans having a noncompensable 
service-connected dental condition provided that they apply 
for treatment within a certain time after service (Class II); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from combat wound or other 
service trauma (Class II(a)); those who were prisoners of war 
(Classes II(b) and (c)); those whose dental condition is 
aggravating an associated service-connected disability (Class 
III or adjunct eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV); 
those who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V); and those who have a dental 
condition that is complicating authorized treatment for a 
medical condition (Class VI).  38 U.S.C.A. § 1712 (West 
1991); 38 C.F.R. § 17.161 (2002).  


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that further development is not 
necessary in view of the favorable decision that follows.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


Service Connection

The veteran has been diagnosed with tinnitus, the disability 
that he claims is service-connected.  The VA examination 
clearly reflects such a diagnosis.

Furthermore, the service records do show that the veteran 
suffered from postconcussion headaches during service which 
were related to wounds incurred during combat.  The veteran's 
DD Form 214 also reflects the award of the Purple Heart, 
therefore demonstrating the veteran's combat service.  
Overall, the evidence clearly shows that the veteran suffered 
from the type of head injury that he claims caused his 
tinnitus.  

In this case, the VA examiner, before and after reviewing the 
claims file, determined that the current finding of bilateral 
tinnitus is related to the type of injuries and noise 
exposure that occurred during the veteran's combat service.  
The Board points out that questions involving the presence of 
disease involves diagnostic skills and is within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The medical opinion supports the claim.  Therefore, there is 
probative, competent medical evidence linking the incident in 
service to the current findings of bilateral tinnitus.  The 
same medical evidence exists in this case with regard to the 
claim for service connection for a dental condition.  As 
stated, the record clearly demonstrates the combat nature of 
the veteran's service, and that he suffered from 
postconcussion headaches related to wounds received in 
combat.  Therefore, the Board finds that it is reasonable to 
conclude that a fellow soldier did perform a tooth extraction 
during combat as such action appears to be consistent with 
the circumstances, conditions or hardships of such service.  
Furthermore, the service separation records, as noted by the 
VA examiner, show an extraction of tooth #19.  Moreover, the 
VA examiner determined that the loss of tooth #19 was indeed 
related to the situation that the veteran described.  
Therefore, the Board finds that the evidence shows that he 
meets the eligibility requirements for VA outpatient dental 
treatment.  

The evidence of record reflects that all of the requirements 
to establish a claim of entitlement to service connection for 
bilateral tinnitus and the loss of tooth #19 have been met.  
On the basis of the foregoing, the Board finds that the 
probative, competent evidence of record, with application of 
pertinent governing criteria, support the grant of service 
connection for bilateral tinnitus and the loss of tooth #19.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for loss of tooth #19 is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

